IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Shen Smiles, P.C.,                          :
                     Petitioner             :
                                            :
              v.                            :
                                            :
Unemployment Compensation                   :
Board of Review,                            :    No. 1582 C.D. 2019
                 Respondent                 :    Submitted: December 8, 2020


BEFORE:       HONORABLE ANNE E. COVEY, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                              FILED: January 11, 2021

              Shen Smiles, P.C. (Employer) petitions this Court for review of the
Unemployment Compensation (UC) Board of Review’s (UCBR) October 11, 2019
order affirming the Referee’s decision granting Catherine M. Martin (Claimant) UC
benefits. The issue before the Court is whether the UCBR erred by concluding that
Employer did not meet its burden of proving that Claimant engaged in willful
misconduct under Section 402(e) of the UC Law (Law).1 After review, we affirm.
              Claimant was employed as a full-time office manager in Employer’s
dental office from March 2013 until April 18, 2019. On March 26, 2019, Claimant
directed Employer’s dental hygienist to take x-rays of Claimant’s uncle’s teeth while
dentist Linda Shen (Shen), Employer’s owner, was not present in the office.
Claimant’s uncle was not Employer’s patient.            On April 18, 2019, Employer

       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(e) (referring to willful misconduct).
terminated Claimant’s employment for practicing dentistry without a license, citing
to Section 11.4(a) of The Dental Law.2
              Claimant applied for UC benefits. On May 17, 2019, the Duquesne UC
Service Center found Claimant ineligible for UC benefits under Section 402(e) of
the Law. Claimant appealed, and a Referee held a hearing on June 19, 2019. Shen
testified for Employer.       Claimant appeared on her own behalf, and presented
testimony of former co-workers, Wydalis Rodriguez (Rodriguez) and Angela
Contreras (Contreras). On June 20, 2019, the Referee concluded that Employer
failed to meet its burden of demonstrating that Claimant engaged in willful
misconduct, and reversed the UC Service Center’s determination.                        Employer
appealed to the UCBR. On October 11, 2019, the UCBR affirmed the Referee’s
decision. Employer appealed to this Court.3
              Initially, Section 402(e) of the Law provides that an employee shall be
ineligible for UC benefits for any week in which his/her unemployment is due to
discharge or suspension for willful misconduct.

              [W]illful misconduct is defined by the courts as: (1)
              wanton and willful disregard of an employer’s interests;
              (2) deliberate violation of rules; (3) disregard of the

       2
        Act of May 1, 1933, P.L. 216, as amended, added by Section 12 of the Act of December
20, 1985, P.L. 513, 63 P.S. § 130e. Section 11.4(a) of The Dental Law states, in pertinent part:
              On and after January 1, 1987, no auxiliary personnel except dental
              hygienists and public health dental hygiene practitioners shall
              perform radiologic procedures on the premises of the dentist unless
              such person is under the direct supervision of a dentist who is on the
              premises at the time the [x]-ray is taken . . . .
63 P.S. § 130e(a). Employer, the Referee and the UCBR erroneously referred to the restriction in
Section 11.4(a) of The Dental Law as the State Board of Dentistry’s regulation. See Reproduced
Record at 7a, 27a and UCBR Op. at 1.
        3
          “Our scope of review is limited to determining whether constitutional rights were
violated, whether an error of law was committed, or whether the findings of fact were unsupported
by substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa.C.S. § 704.”
Turgeon v. Unemployment Comp. Bd. of Rev., 64 A.3d 729, 731 n.3 (Pa. Cmwlth. 2013).
                                                2
              standards of behavior which an employer can rightfully
              expect from an employee; or, (4) negligence showing an
              intentional disregard of the employer’s interests or the
              employee’s duties and obligations. The employer bears
              the initial burden of establishing a claimant engaged in
              willful misconduct.      Whether a claimant’s actions
              constitute willful misconduct is a question of law fully
              reviewable on appeal.
              The issue of whether Claimant’s conduct constituted
              willful misconduct under Section 402(e) of the Law is a
              question of law fully reviewable by this Court.

Johns v. Unemployment Comp. Bd. of Rev., 87 A.3d 1006, 1009-10 (Pa. Cmwlth.
2014) (emphasis added; citations omitted). The law is well established that:

              [T]he [UCBR] is the ultimate fact-finder in [UC] matters
              and is empowered to resolve all conflicts in evidence,
              witness credibility, and weight accorded the evidence. It
              is irrelevant whether the record contains evidence to
              support findings other than those made by the fact-finder;
              the critical inquiry is whether there is evidence to support
              the findings actually made. Where substantial evidence[4]
              supports the [UCBR’s] findings, they are conclusive on
              appeal.

Ductmate Indus., Inc. v. Unemployment Comp. Bd. of Rev., 949 A.2d 338, 342 (Pa.
Cmwlth. 2008) (emphasis added; citations omitted). “Questions of credibility and
the resolution of evidentiary conflicts are within the discretion of the UCBR and are




       4
              Substantial evidence is relevant evidence that a reasonable mind
              might consider adequate to support a conclusion In determining
              whether there is substantial evidence to support the [UCBR’s]
              findings, this Court must examine the testimony in the light most
              favorable to the prevailing party, giving that party the benefit of any
              inferences that can logically and reasonably be drawn from the
              evidence.
Constantini v. Unemployment Comp. Bd. of Rev., 173 A.3d 838, 842 (Pa. Cmwlth. 2017) (citation
omitted).

                                                3
not subject to re-evaluation on judicial review.” Bell v. Unemployment Comp. Bd.
of Rev., 921 A.2d 23, 26 n.4 (Pa. Cmwlth. 2007) (emphasis added).
             In the instant matter, Shen testified that Claimant engaged in willful
misconduct by practicing dentistry without a license when she directed a dental
hygienist to take her uncle’s x-rays without Shen’s permission and in her absence.
See Reproduced Record (R.R.) at 7a. According to Shen, she did not give Claimant
permission to direct the taking of the x-rays and Shen was not at the office when the
x-rays were taken. See R.R. at 8a-9a, 21a-22a.
             Claimant testified that she requested and obtained Shen’s consent to
have her uncle’s x-rays taken. See R.R. at 9a. She explained that a dental hygienist
took her uncle’s x-rays and that, on Wednesdays, when no dentists were at the office,
dental hygienists routinely took x-rays with the doctor’s permission. See R.R. at
10a. Rodriguez and Contreras corroborated Claimant’s assertions. See R.R. at 14a,
16a, 19a. Claimant expounded that she was unaware of legal prohibitions relating
to her conduct. See R.R. at 10a-11a. Finally, she contradicted Shen’s testimony that
Shen was absent when the x-rays were taken, stating that Shen returned while the x-
rays were being taken. See R.R. at 12a.
             The UCBR explicitly found Claimant and her witnesses credible, and
that Shen’s testimony lacked credibility.     This Court may not re-evaluate the
UCBR’s credibility determinations. See Bell. Based on the record evidence, the
[UCBR] explained, “[a]s a dental hygienist took the x-ray[s] with [E]mployer’s prior
authorization, the [UCBR] does not find [E]mployer’s argument persuasive that
[C]laimant should have known that she was violating dental regulations.” UCBR
Op. at 1. Because Employer failed to present credible evidence that Claimant
engaged in willful misconduct, Employer failed to sustain its burden of proof.




                                          4
For all of the above reasons, the UCBR’s order is affirmed.




                         ___________________________
                         ANNE E. COVEY, Judge




                            5
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shen Smiles, P.C.,                    :
                     Petitioner       :
                                      :
            v.                        :
                                      :
Unemployment Compensation             :
Board of Review,                      :   No. 1582 C.D. 2019
                 Respondent           :


                                  ORDER

            AND NOW, this 11th day of January, 2021, the Unemployment
Compensation Board of Review’s October 11, 2019 order is affirmed.



                                    ___________________________
                                    ANNE E. COVEY, Judge